DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. A suggested appropriate title could be “Display panel with extended display area”, as recited in ¶ [0002] of the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Ono (Japanese Pub. No. 2019/078 890, English machine translation attached).
Regarding Claim 1, Ono  discloses, at least in figure 8 (See page 5): a display device (title) comprising: 5a first display panel (LCP1) configured to emit light in a first direction (upwards) from first display elements (pixels, px1) to display an image, the first display panel (LCP1) comprising a main display area (in LCP1) and a component area (below LCP1); a second display panel (LCP2) under the first display panel (LCP1) and comprising a second display area (in LCP2) configured to emit light in the first direction (up) from second display elements (Px2) 10to display an image; and a component (UPAS2)  below the first display panel (LCP1) and configured to receive light from outside of the display device (LCP1/LCP2)(it receives light from the backlight below the display device).  
Regarding Claim 2, Ono discloses in figure 8: wherein the second display elements (px2) 15correspond to an edge (bottom edge) of the component area (below LCP1), and the component (UPAS2) overlaps the component area (below LCP1).  
Regarding Claim 3, Ono discloses in figure 8: wherein, when the display device (LCP!/LCP2)is in use and displaying an image, the image displayed on the second display panel (LCP2) by the 20second display elements (px2) is displayed in cooperation with an image displayed in the component area (the component area ,below LCP1 receives light from the backlight also and sends to LCP1).  
10 Regarding Claim 6, Ono discloses in figure 8: wherein the component area (below LCP1) comprises a first component area (with UPAS2) and a second component area (with PAS2), and at least one of a resolution and a pixel arrangement structure of the first component area is different from that of the second component area (there is no pixel arrangement in PAS2).  
Regarding Claim 13, Ono discloses:  wherein a resolution of the main display area (in LCP1) is greater than a resolution of the component area (it would inherently be since the component area is not within the first display area)..  
Allowable Subject Matter
Claims 4-5, 7-12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 4,  the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 4, and specifically comprising the limitation of “further comprising: a movement driver configured to move the second display panel relative to the 25first display panel; and a controller configured to control the movement driver, wherein the component is on the second display panel and on one side of the second display area ” including the remaining limitations.
	Claim 5 is allowable, at least, because of its dependency on claim 4.
15 Regarding Claim 7, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 7, and specifically comprising the limitation of “wherein the first display elements comprise a first auxiliary display element and a second auxiliary display element that are in the component area, and wherein a thickness of a first pixel electrode of the first auxiliary display element is greater than a thickness of a second pixel electrode of the second auxiliary display 20element, and the first pixel electrode comprises a reflective layer” including the remaining limitations.  
Regarding Claim 8, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 8, and specifically comprising the limitation of “wherein the first display elements comprise a first auxiliary display element in the component area, the first auxiliary display element comprising a pixel electrode comprising a first pixel electrode portion and a second pixel 25electrode portion, wherein the first pixel electrode portion and the second pixel electrode portion have different thicknesses, and wherein the first pixel electrode portion comprises a first transparent electrode layer, a reflective layer, and a second transparent electrode layer that are stacked, and the second pixel electrode portion extends from the first transparent electrode layer” including the remaining limitations.  
Regarding Claims 9-10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 9-10, and specifically comprising the limitation of “.wherein the second display elements comprise inorganic light-emitting diodes” including the remaining limitations.  
Regarding Claim 11, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 11, and specifically comprising the limitation of “wherein the component comprises a first component and a second component that are configured to perform different functions, and the first component and the second component are located at the same substrate” including the remaining limitations.  
.  15 Regarding Claim 12, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 12, and specifically comprising the limitation of “wherein the component comprises an imaging device, an infrared sensor, a solar battery, and/or a flash”. including the remaining limitations.  
 Regarding Claim 14,  the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 14, and specifically comprising the limitation of “and the bottom metal layer defines a bottom-hole corresponding to at least a portion 25of the component area”  including the remaining limitations.
.  Regarding Claim 15,  the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 15, and specifically comprising the limitation of “and-64-1188689/411598 auxiliary display elements in the component area, wherein the auxiliary display elements comprise first auxiliary display elements and second auxiliary display elements, and 5wherein a thickness of a first pixel electrode of the first auxiliary display elements is greater than a thickness of a second pixel electrode of the second auxiliary display elements, and the first pixel electrode comprises a reflective layer” including the remaining limitations.  
	Claims 16-20 are allowable, at least, because of their dependencies on claim 15.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879